Citation Nr: 1216184	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  04-01 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, other than ulcers, to include gastroesophageal reflux disease (GERD) and helicobacter pylori associated gastritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1959 to May 1963.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in September 2003 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2003, a statement of the case was issued in December 2003, and a substantive appeal was timely received in December 2003.  

In April 2005, the Veteran appeared at a hearing before a Veterans Law Judge who has since retired.  During the hearing the Veteran presented testimony regarding the issue of entitlement to service connection for GERD and ulcers.  

In July 2005, March 2008, and March 2009 the Board remanded the issue of entitlement to service connection for GERD and ulcers for further development.  

In October 2010, the Veteran indicated that he wanted to amend his current claim for service connection for a gastrointestinal disorder to include helicobacter pylori associated gastritis.  In December 2010, the Board pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) determined that the Veteran's claim for service connection for GERD and ulcers included a claim for service connection for gastritis.  The Board recharacterized the matter on appeal as entitlement to service connection for GERD and ulcers and entitlement to service connection for a gastrointestinal disorder other than GERD and ulcers, to include helicobacter pylori associated gastritis.  The Board denied the issue of entitlement to service connection for GERD and ulcers and remanded for further development the issue of service connection for a gastrointestinal disorder other than GERD and ulcers, to include helicobacter pylori associated gastritis. 

The Veteran appealed the Board's December 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in August 2011, the Court granted a Joint Motion to Remand (JMR), and remanded the case to the Board for readjudication consistent with the Joint Motion.  In the JMR, it was noted that the Veteran was not appealing the portion of the Board's decision that denied entitlement to service connection for ulcers and that this portion of the Board's decision should not be disturbed.  The parties to the JMR agreed that the case should be remanded because a medical expert opinion from the Veterans Health Administration (VHA) in 2010 did not fully address lay evidence that may potentially demonstrate in-service incurrence of GERD.  They found a remand was necessary for the Board to obtain a clarifying addendum to the VHA opinion, or in the alternative, obtain a new medical examination or opinion that addressed the evidence of record. 

In light of the procedural history discussed above, the issue currently on appeal is appropriately recharacterized as service connection for a gastrointestinal disorder, other than ulcers, to include GERD and helicobacter pylori associated gastritis.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2011 a letter was sent to the Veteran informing him that the Veterans Law Judge who presided over his April 2005 Board hearing has since retired and notifying him of his right to another Board hearing.  Subsequently in December 2011, the Veteran submitted a timely request for a Travel Board hearing.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Regional Office before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


